Order of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about May 30, 2008, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). Contrary to respondent’s contentions, the record establishes that the agency made diligent efforts to encourage and strengthen the parental relationship, including, inter alia, working with respondent to formulate a service plan, maintaining frequent contact with her, scheduling visits between respondent and the *487child, referring respondent for psychiatric treatment and taking steps to assist respondent in obtaining suitable housing (see Matter of Aisha T., 55 AD3d 435 [2008], lv denied 11 NY3d 716 [2009]; Matter of Lady Justice I., 50 AD3d 425 [2008]). Despite these diligent efforts, respondent failed to plan for the child’s future by failing to obtain the required psychiatric treatment and appropriate housing, and her visits with the child were sporadic (see Matter of Jonathan Jose T., 44 AD3d 508 [2007]).
A preponderance of the evidence supports the determination that termination of parental rights to facilitate the adoptive process is in the child’s best interests. The child has resided with her paternal grandmother for most of her life and the two have developed a close relationship (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). Concur—Gonzalez, P.J., Saxe, Moskowitz, Abdus-Salaam and Román, JJ.